Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s amendments, the prior art does not teach or fairly suggest the lock mechanism as claimed in independent claims 1, 10, 18, and 23.
Regarding Claim 1, the prior art of record, the combination of Miyamoto US 5377513 A and Wilson US 5386713 A, teaches a lock mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a trigger with a first magnet being linearly translatable, wherein translation of the trigger along an axis parallel to a longitudinal axis of the bolt as a result of magnetic communication between the first and second magnets causes the latch portion to move from the biased latch engaging position to the latch releasing position.
Regarding Claim 10, the prior art of record, the combination of Miyamoto US 5377513 A and Wilson US 5386713 A, teaches a lock mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a slack block connected to the bolt and moveable relative to the pawl or pinion gear between a first position permitting rotation of the pawl or pinion gear and a second position preventing rotation of the pawl or pinion gear.
Regarding Claim 18, the prior art of record, the combination of Miyamoto US 5377513 A and Wilson US 5386713 A, teaches a lock mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a method of interengaging two relatively movable components to prevent access to an interior of an enclosure, where a trigger comprises a first magnet being linearly translatable, wherein translation of the trigger along an axis parallel to a longitudinal axis of the bolt as a result of magnetic communication between the first and second magnets causes the latch portion to move from the biased latch engaging position to the latch releasing position.
Regarding Claim 23, the prior art of record, the combination of Miyamoto US 5377513 A and Wilson US 5386713 A, teaches a lock mechanism having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a method of interengaging two relatively movable components to prevent access to an interior of an enclosure, moving a slack block from the first position to the second position to prevent the pawl or pinion gear from rotation with respect to the rack and prevent the bolt from movement from the extended position to the retracted position, whereby the first component is prevented from movement from the predetermined position relative to the second component. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675